Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on February 28, 2022 has addressed the 35 USC 112 rejections set forth in the previous office action.  Claims 1-7, 9-11 & 13 have been cancelled.  Claims 8, 12 & 14-20 and new Claims 21-29 remain pending.

Claim Objections
Claims 21-24 are objected to because of the following informalities:  
Claims 21 & 23 both recite in Lines 1-2 “wherein the discharge valve includes reinforced fibers that are oriented parallel to the end surface of the cylinder”, but the claims would be better written if the first “wherein” was deleted so the claim simply recites “the discharge valve includes…”.  
Appropriate correction is required.
To expedite prosecution, since Claim 8 specifies that the reinforced fibers in the valve body are “oriented parallel to the end surface of the cylinder”, Claims 21 & 23 will be interpreted as being directed to the reinforced fibers disposed within the valve body portion of the discharge valve. 
Claims 22 & 24 are objected to by virtue of their dependency on Claims 21 & 23 (respectively).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 was amended to recite in Lines 14-16 the same limitations that are being recited in Claim 15.  So Claim 15 is not further limiting the subject matter of the claim upon which it depends, because the scope being described in Claim 15 is already being positively recited in Claim 8.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (KR 20180097221 A) (Woo hereinafter).
Regarding Claim 29, Woo discloses:  A linear compressor (10) comprising: 
a cylinder (120) that defines a compression space (P); 
a discharge valve (200; PLEASE NOTE that Woo provides various embodiments for the construction of the discharge valve.  But for simplification, this rejection is referring to the embodiment 200 shown in Figure 7, but it should be appreciated that any other embodiment could be used) detachably attached to an end surface of the cylinder and configured to open and close the compression space of the cylinder (see Figure 4; Paragraph 62); and 
a valve spring (163a) configured to press the discharge valve toward the end surface of the cylinder (see Figure 4; Paragraph 62), 
wherein the discharge valve (200) comprises: 
a valve body portion (210) having a first surface and a second surface opposite to the first surface, the first surface facing the end surface of the cylinder (see the annotation of Figure 7 below); and 
a spring coupling portion (220) that is disposed at the second surface of the valve body portion (see the annotation of Figure 7 below) and that connects to the valve spring (Paragraph 82; Woo describes how the protrusion (220), which is equivalent to the “spring coupling portion” of the applicant’s invention, has a projection (230) that acts as a spring coupling portion), 
wherein the valve body portion (210) includes reinforced fibers (see Paragraph 21; 251a) at the first surface, the reinforced fibers being oriented parallel to the end surface of the cylinder (see Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder), 
wherein a coupling surface is stepped in an annular shape at an edge portion of a second opening and closing surface of the spring coupling portion (see the annotation of Figure 7 below), the valve body portion (210) being inserted into the coupling surface to define a first opening and closing surface detachable from the end surface of the cylinder (see Figure 7), and 
wherein the valve body portion (210) is thinner than the spring coupling portion (220; Figure 7 shows that the valve body portion (210) has a vertical width “W1” that is thinner than the vertical width of the spring coupling portion (220)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, 15, 17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Spiegl et al (US 2006/0102240 A1) (Spiegl hereinafter).
Regarding Claim 8, Woo discloses:  A linear compressor (10) comprising: 
a cylinder (120) that defines a compression space (P); 
a discharge valve (600; PLEASE NOTE that Woo provides various embodiments for the construction of the discharge valve.  But for simplification, this rejection is referring to the embodiment 600 shown in Figure 18, but it should be appreciated that any other embodiment could be used) detachably attached to an end surface of the cylinder and configured to open and close the compression space of the cylinder (Figure 4; Paragraph 62); and 
a valve spring (163a) configured to press the discharge valve toward the end surface of the cylinder (Figure 4; Paragraph 62), 
wherein the discharge valve (600) comprises: 
a valve body portion (610) having a first surface and a second surface opposite to the first surface, the first surface facing the end surface of the cylinder (see the annotation of Figure 18 below); and 
a spring coupling portion (620) that is disposed at the second surface of the valve body portion (see the annotation of Figure 18 below) and that connects to the valve spring (Paragraph 133),
wherein the valve body portion (610) includes reinforced fibers (Paragraph 21; 251a; PLEASE NOTE, Wood also describes in ) at the first surface, the reinforced fibers being oriented parallel to the end surface of the cylinder (Figure 8; PLEASE NOTE, that Woo discloses that the valve body (610) of the embodiment shown in Figure 18 is manufactured using the same method as those used for making the valve body in the first embodiment (see Paragraph 129), which is by stacking a plurality of sheets of reinforcing fiber woven material (as shown in Figure 8).  This method of manufacturing the valve body would result in the sheets of reinforced fibers as being disposed “parallel to the end surface of the cylinder” as required in the claim),
wherein the valve body portion (610) has a disk shape (see Figure 17),
wherein the spring coupling portion (620) is separate from the valve body portion (610) and connected to the second surface of the valve body portion (see the annotation of Figure 18 below). 

    PNG
    media_image1.png
    252
    533
    media_image1.png
    Greyscale

While Woo discloses having the valve body (610) and the spring coupling portion (620) being formed as separate pieces that are coupled to each other (see Fig. 18) with the valve body comprising a base sheet that includes reinforcing fiber woven material (see Paragraph 129), and the spring coupling portion made from a PEEK material (see Paragraph 131), Woo does not disclose that the spring coupling portion is made from PEEK & reinforced with fibers such that the spring coupling portion includes reinforced fibers,
wherein the reinforced fibers of the valve body portion are disposed in a different pattern from the reinforced fibers of the spring coupling portion, and
wherein the reinforced fibers are irregularly disposed in the spring coupling portion.
However, Spiegl does teach that it is beneficial to reinforce valve elements made from PEEK with fiber material wherein the fiber material is randomly distributed, see Paragraphs 10 & 12.  Please note the proposed modification is to modify the PEEK spring coupling portion of Woo such that it was reinforced with randomly distributed fibers (as taught by Spiegl).  This would result in the spring coupling portion including reinforced fibers,
wherein the reinforced fibers of the valve body portion are disposed in a different pattern from the reinforced fibers of the spring coupling portion (if the reinforced fibers are randomly distributed, as taught by Spiegl then the fibers would have a different pattern from the reinforced fibers of the valve body portion), and
wherein the reinforced fibers are irregularly disposed in the spring coupling portion (As noted previously, Spiegl teaches having the reinforced fibers randomly distributed which would result in an irregular placement of the fibers). 
Spiegl teaches that it is beneficial to reinforce valve elements made from engineering plastics (including, but not limited to, PEEK) with fiber materials wherein the fiber material is randomly distributed, see Paragraphs 10 & 12, because a random distribution significantly increases the durability of the material (see Paragraph 9).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have included randomly distributed reinforcing fibers in the spring coupling portion of Woo, in light of the teachings of Spiegl, in order to significantly increase the durability of the spring coupling portion of Woo (see Paragraph 9 of Spiegl). 
Regarding Claim 14, Woo & Spiegl discloses the invention as disclosed above in Claim 8, wherein Woo further discloses:  wherein the valve body portion (610) is separate from the spring coupling portion (620) and connected to the spring coupling portion (see Figure 18), and 
wherein the valve body portion (610) is thinner than the spring coupling portion (620; see Figure 18).  
Regarding Claim 15, this claim (as noted above) is reciting the same limitations that were amended into Lines 14-16 of Claim 8.  So Claim 15 is rejected using the rejection that was used to reject these same amendments that were incorporated into Claim 8.   
Regarding Claim 17, Woo & Spiegl discloses the invention as disclosed above in Claim 15, wherein Woo discloses:  wherein the spring coupling portion (620) includes a fixing protrusion (625), 
wherein the valve body portion (610) includes a fixing groove or a fixing hole that receives the fixing protrusion of the spring coupling portion (Figure 18; This figures shows how the valve body is formed as an annular disk where the central empty space would act as the “fixing hole that receives the fixing protrusion of the spring coupling portion”).  
Regarding Claim 21, Woo in view of Spiegl teaches the invention as disclosed above in Claim 8, wherein Woo further discloses:  wherein the discharge valve (600) includes reinforced fibers (see Paragraph 21; 251a) that are oriented parallel to the end surface of the cylinder (Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder), and 
wherein the reinforced fibers are interwoven with each other (see Paragraph 21).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woo & Spiegl as applied to claim 8 above, and as further evidenced by NPL “Density of Plastics - Technical Properties”.
Regarding Claim 12, Woo & Spiegl discloses the invention as disclosed above in Claim 8, wherein Woo further discloses having the valve body (610) and the spring coupling portion (620) formed as separate pieces that are coupled to each other (Fig. 18) with the valve body comprising a base sheet that includes reinforcing fiber woven material (see Paragraph 129), and the spring coupling portion made from a PEEK material (see Paragraph 131).  HOWEVER, Woo does not disclose that the spring coupling portion includes reinforced fibers such that the spring coupling portion includes a material that is lighter than a material of the valve body portion, and
wherein the material of the spring coupling portion has a greater rigidity than the material of the valve body portion.  
With respect to the limitations regarding how “the spring coupling portion includes a material that is lighter than a material of the valve body portion, and wherein the material of the spring coupling portion has a greater rigidity than the material of the valve body portion”, Spiegl further teaches how it was known that one or more different types of plastics can be used to manufacture the discharge valve (Paragraph 12 identifies several different options including (but not limited to) duroplastic, thermoplastic synthetic material, epoxy resin, silicone resin, PEEK, PPA, PTFE and others) where each plastic would have their own respective density value (see attached NPL “Density of Plastics - Technical Properties” which identifies the densities for various plastics including PEEK (1.260-1.320 g/cm3), PFA (2.100-2.200 g/cm3), & PAI (1.400-1.400 g/cm3)).  Paragraph 14-15 continues by describing how the fiber fabric reinforcement and/or the surrounding synthetic material in the finished sealing element has an inhomogeneous distribution and/or “has locally different material characteristics under consideration of different local requirements.  Thus, there can be met the special requirements for respective sealing elements in various ways in view of rigidity, damping or impact resistance as well as in view of various other requirements”.  Also, “the inhomogeneous distribution is dependent on the size and/or shape and/or the material and/or the spatial arrangement or distribution of one or more pieces of fiber fabric, which make the above-mentioned influences possible for the material characteristics of the sealing elements”.  So Paragraphs 14-15 are describing how the types of materials used for constructing different portions of the discharge valve is an obvious design choice, where the materials selected are chosen to achieve specific characteristics (such as rigidity, damping or impact resistance).  Spiegl even provides a specific example in Paragraph 17, where they describe how the surface [of the discharge valve] consist of different material compared to the rest of the sealing element, preferably having a better toughness and/or high damping characteristics and/or higher resistance against cracking caused by fatigue, which is describing having the outer surface of the discharge valve being constructed out of a more rigid material compared to other parts of the valve.  
So a person of ordinary skill in the art (at the effective filing date of the claimed invention) would recognize that constructing a valve where the spring coupling portion includes a material that is lighter than a material of the valve body portion, and wherein the material of the spring coupling portion has a greater rigidity than the material of the valve body portion is an obvious design choice where the specific materials used/chosen is based on the desired local rigidity, damping or impact resistance characteristics of the valve.  Woo (which describes having their spring coupling portion made from PEEK, see Paragraph 131) could have the valve body constructed out of PFA (based on Paragraph 12 of Spiegl), which would result in the spring coupling portion including a material (PEEK) that was lighter than a material of the valve body portion (PFA).    
Therefore it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that it would have been an obvious design choice to further modify the discharge valve assembly of Woo (as modified by Spiegl in view of Claim 8) such that the spring coupling portion of the discharge valve (referring to the discharge valve embodiment shown in Figure 11 of Woo) was constructed out of a different material that was lighter & more rigid compared to the material forming the valve body portion of the discharge valve, as taught by Spiegl & as evidenced by the attached NPL “Density of Plastics - Technical Properties”.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Woo & Spiegl as applied to Claim 15 above, and further in view of Trulear et al (US 2021/0048113 A1) (Trulear hereinafter).
Regarding Claim 16, Woo & Spiegl discloses the invention as recited above in Claim 15, wherein Woo & Spiegl fail to teach:  wherein the valve body portion includes a fixing protrusion at the second surface, 
wherein the spring coupling portion includes a fixing groove or a fixing hole that faces the second surface of the valve body portion and receives the fixing protrusion of the valve body portion.  
HOWEVER, Trulear does teach a check valve assembly (102) comprising a valve element (112 & 120) that is biased by a spring (114) against a valve seat (118), where the valve element is formed by a valve body (120) that is connected/coupled to a separate spring coupling element (114), wherein the valve body portion (120) is coupled to the spring coupling element via a fixing protrusion that is received within a fixing groove/hole that faces the second surface of the valve body portion (see the annotation of Figure 6 below).  

    PNG
    media_image2.png
    458
    663
    media_image2.png
    Greyscale

PLEASE NOTE that the proposed modification is to incorporate the projection & recess connection for Trulear’s valve body & spring coupling portion into the discharge valve assembly of Woo (see the modification of Figure 18 below).  Having the projection/recess connection would help to ensure that the valve body & spring coupling portion do not axially displace from each other during operation and over the life of the linear compressor. 

    PNG
    media_image3.png
    612
    1266
    media_image3.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to further modify the valve body of Woo (as modified by Spiegl) to have the valve body formed with a fixing protrusion at the second surface of the valve body that is received within a corresponding fixing groove/hole that is formed in the spring coupling portion and faces the second surface, as taught by Trulear.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Woo & Spiegl as applied to Claim 21 above, and further in view of Owens (US 5,521,000 A) (Owens hereinafter).
Regarding Claim 22, Woo & Spiegl teaches the invention as disclosed in Claim 21, wherein Woo further discloses:  wherein the discharge valve (600) comprises a composite unit having a plurality of composite sheets that are stacked in multiple layers, each of the plurality of composite sheets including the reinforced fibers that are interwoven (see Paragraph 129; This describes how the valve body (610) is made of reinforcing fiber woven material) in a lattice shape, 
wherein the plurality of composite sheets include a first composite sheet and a second composite sheet that is stacked on the first composite sheet (see Paragraph 129; This describes how several sheets are stacked together).  
Woo & Spiegl are silent regarding: the reinforced fibers are interwoven in a lattice shape, and
wherein the reinforced fibers of the first composite sheet has a same pattern as the reinforced fibers of the second composite sheet
HOWEVER, Owens describes how it was known to have valves constructed using layers of reinforced fibers (114 & 116) & a resin matrix (118), wherein the reinforced fibers are interwoven with each other in a lattice shape (see Figures 1-2 & Column 2 - Lines 25-45; These figures show how the fibers are interwoven into a lattice-shaped layer).  So the proposed modification is to modify all of the reinforced fiber woven sheets of Woo such that they were woven into a lattice shape (as taught by Owens).  This would also result in the first & second composite sheets as having the same pattern.
Having the fibers interwoven with each other in each layer would provide the benefit of creating a valve with improved mechanical properties by having approximately equal mechanical properties in both directions of the weave (see Column 2 - Lines 38-45). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the reinforced fiber layers of Woo (as modified by Spiegl) to have the reinforced fibers interwoven with each other into a lattice shape, as taught by Owens, to ensure approximately equal mechanical properties in both directions of the interwoven fibers.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Woo & Spiegl as applied to Claim 8 above, and further in view of Lilie et al (US 5,192,200 A) (Lilie hereinafter).
Regarding Claim 23, Woo & Spiegl teaches the invention as disclosed above in Claim 8, wherein Woo further discloses: wherein the discharge valve (600) includes reinforced fibers (see Paragraphs 21; 251a) being oriented parallel to the end surface of the cylinder (Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder).
Woo & Spiegl both fail to teach:  wherein the reinforced fibers are disposed in one direction on a plane.  
However, Lilie is also directed to a valve assembly with reinforcement fibers (20-22) disposed within a resin material (see Column 5 - Lines 33-36), wherein it is preferred that the fibers forming the various groups be laid down in the resin matrix parallel to the plane of the blade (see Column 5 – Lines 48-50) and having the different layers of fiber filaments disposed in different directions from each other (see Figure 3 & Column 5 - Lines 39-51).
Lilie had found that with the arrangement of fibers listed above, (having the fibers in each composite sheet disposed such that the fibers in each sheet extended parallel to the plane of the blade AND having each fiber group extend in a different direction from the other layers) would provide the benefit of increasing the strength & stiffness of the valve, allowing the thickness of the valve to be reduced (see Column 5 - Lines 52-57 of Lilie).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the valve assembly of Woo & Spiegl to have the reinforcement fibers disposed in the composite sheets in one direction on a plane, as taught by Lilie, would provide the benefit of increasing the strength & stiffness of the valve while also allowing the thickness of the valve to be reduced.  
Regarding Claim 24, Woo, Spiegl & Lilie teaches the invention as disclosed above in Claim 23, wherein Woo (as modified by Lilie in view of Claim 23) further discloses:  wherein the discharge valve (Woo: 600) comprises a composite unit having a plurality of composite sheets that are stacked in multiple layers, each of the plurality of composite sheets including reinforced fibers (Woo: see Paragraph 129) that are disposed in one direction in each of the multiple layers (Lilie: see Column 5 – Lines 48-50), 
wherein the plurality of composite sheets include a first composite sheet and a second composite sheet that is stacked on the first composite sheet (Woo: see Paragraph 129), and 
wherein the reinforced fibers of the first composite sheet are disposed in a different direction from the reinforced fibers of the second composite sheet (Lilie: see Figure 3 & Column 5 – Lines 39-51).  

Claims 18 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in further view of Kwon (KR 20010108966 A) (Kwon hereinafter).
Regarding Claim 18, Woo discloses:  A linear compressor (10) comprising: 
a cylinder (120) that defines a compression space (P); 
a discharge valve (600; PLEASE NOTE that Woo provides various embodiments for the construction of the discharge valve.  But for simplification, this rejection is referring to the embodiment 600 shown in Figure 18, but it should be appreciated that any other embodiment could be used) detachably attached to an end surface of the cylinder and configured to open and close the compression space of the cylinder (see Figure 4; Paragraph 62); and 
a valve spring (163a) configured to press the discharge valve toward the end surface of the cylinder (Figure 4; Paragraph 62), 
wherein the discharge valve (600) comprises: 
a valve body portion (610) having a first surface and a second surface opposite to the first surface, the first surface facing the end surface of the cylinder (see the annotation of Figure 18 below); and 
a spring coupling portion (620) that is disposed at the second surface of the valve body portion (see the annotation of Figure 18 below) and that connects to the valve spring (Paragraph 133), 
wherein the valve body portion (310) includes reinforced fibers (Paragraph21; 251a) at the first surface, the reinforced fibers being oriented parallel to the end surface of the cylinder (Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder), 
wherein the valve body portion (610) has an annular shape defining a hollow portion (see Figure 18), 
wherein the spring coupling portion (620) includes a coupling protrusion (625) that is inserted into the hollow portion (see Figure 18), 
wherein the valve body portion (610) defines a first opening and closing surface detachable from the end surface of the cylinder (see the annotation of Figure 18 below; The  “first opening and closing surface” is the radial outer portion of the identified “first surface” of the valve body portion that is configured engage/disengage with the end surface of the cylinder), 
wherein the spring coupling portion (620) defines a second opening and closing surface configured to open and close the compression space of the cylinder without contacting the end surface of the cylinder (see the annotation of Figure 18 below; PLEASE NOTE, the use of the term “configured to” does not require that the claimed structure HAS TO perform the proceeding limitation, only that it is CAPABLE OF performing the proceeding limitation.  Looking to Figure 18 of Woo, the examiner holds that the identified second opening and closing surface of the spring coupling portion (620) is “configured to” or ”capable of” opening & closing the compression space of the cylinder without contacting the end surface of the cylinder.  This is because the spring coupling portion (620) where only the radial outer edge of the valve body (610) is contacting the end surface of the cylinder (as shown in the enlarged image of Figure 4 below).

    PNG
    media_image4.png
    286
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    701
    media_image5.png
    Greyscale

Woo is fails to disclose:  wherein the spring coupling portion includes a guide protrusion extending toward the cylinder, and
wherein the second opening and closing surface is configured to, based on the discharge valve opening the compression space of the cylinder, be positioned inside the cylinder.
However, Kwon is directed to a linear piston compressor (see the figures provided below) with a discharge valve (120) being biased against the end surface of a cylinder (1) via a spring (130), where the discharge valve has a spring coupling portion (120b) that includes a guide protrusion (121) extending toward the cylinder (see the figures provided below), and
wherein the spring coupling portion defines a second opening and closing surface (120a) configured to open and close the compression space of the cylinder without contacting the end surface of the cylinder (see the annotated figure below).

    PNG
    media_image6.png
    528
    505
    media_image6.png
    Greyscale

PLEASE NOTE, the proposed modification is to modify the spring coupling portion of Woo to have a guide protrusion that is designed to be received within the cylinder (as taught by Kwon).  This would help to ensure that the discharge valve remained aligned with the end surface of the cylinder due to having the guide protrusion sliding  along the inner circumferential surface of the cylinder (see Paragraph 29).  This modification would result in having the second opening and closing surface is configured to, based on the discharge valve opening the compression space of the cylinder, be positioned inside the cylinder (since the “second opening and closing surface” of the spring coupling portion would be the flat surface of the guide portion, which would be element 120a in Kwon).  This modification (once applied to Woo) would also result in the second opening and closing surface being configured to open and close the compression space of the cylinder without contacting the end surface of the cylinder since the identified “second opening and closing surface” is radially separated from the cylinder by the guide protrusions (121) such that it is the guide protrusions that contact the surface of the cylinder (see Paragraph 38), not the identified second opening and closing surface. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the discharge valve of Woo to have the spring coupling portion designed with a guide protrusion that is received within the cylinder (as taught by Kwon) to help ensure that the discharge valve is properly centered over the end surface of the cylinder during actuation.
Regarding Claim 25, Woo & Kwon teaches the invention as disclosed above in Claim 18, wherein Woo further discloses:  wherein the discharge valve (600) includes reinforced fibers (see Paragraph 21; 251a) that are oriented parallel to the end surface of the cylinder (Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder), and 
wherein the reinforced fibers are interwoven with each other (see Paragraph 21).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Woo & Kwon as applied to Claim 18 above, and further in view of Trulear et al (US 2021/0048113 A1) (Trulear hereinafter).
Regarding Claim 19, Woo & Kwon discloses the invention as recited above in Claim 18, wherein Woo & Kwon both fail to teach:  wherein the hollow portion of the valve body portion includes a fixing protrusion or a first fixed end at an inner circumferential surface of the hollow portion, and 
wherein the coupling protrusion of the spring coupling portion includes a fixing groove that receives the fixing protrusion, or a second fixed end that connects the first fixed end.  
HOWEVER, Trulear does teach a check valve assembly (102) comprising a valve element (112 & 120) that is biased by a spring (114) against a valve seat (118), where the valve element is formed by a valve body (120) that is connected/coupled to a separate spring coupling element (114), wherein the valve body portion (120) is coupled to the spring coupling element via a fixing protrusion that is received within a fixing groove/hole that faces the second surface of the valve body portion (see the annotation of Figure 6 below).  

    PNG
    media_image2.png
    458
    663
    media_image2.png
    Greyscale

PLEASE NOTE that the proposed modification is to incorporate the projection & recess connection for Trulear’s valve body & spring coupling portion into the discharge valve assembly of Woo (see the modification of Figure 18 below).  Having the projection/recess connection would help to ensure that the valve body & spring coupling portion do not axially displace from each other during operation and over the life of the linear compressor. 

    PNG
    media_image3.png
    612
    1266
    media_image3.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to further modify the valve body of Woo (as modified by Kwon) to have the hollow portion of the valve body formed with a fixing protrusion at an inner circumferential surface of the hollow portion that is received within a corresponding fixing groove/hole that is formed in the spring coupling portion and faces the second surface, as taught by Trulear.
Regarding Claim 20, Woo & Kwon discloses the invention as recited above in Claim 18, wherein Woo & Kwon both fail to teach:  wherein the coupling protrusion of the spring coupling portion includes a fixing protrusion or a first fixed end at an outer circumferential surface of the coupling protrusion, and 
wherein the hollow portion of the valve body portion includes a fixing groove that receives the fixing protrusion, or a second fixed end that connects the first fixed end.
HOWEVER, Trulear does teach a check valve assembly (102) comprising a valve element (112 & 120) that is biased by a spring (114) against a valve seat (118), where the valve element is formed by a valve body (120) that is connected/coupled to a separate spring coupling element (114), wherein the valve body portion (120) is coupled to the spring coupling element via a fixing protrusion that is received within a fixing groove/hole that faces the second surface of the valve body portion (see the annotation of Figure 6 below).  

    PNG
    media_image2.png
    458
    663
    media_image2.png
    Greyscale

PLEASE NOTE that the proposed modification is to incorporate the projection & recess connection for Trulear’s valve body & spring coupling portion into the discharge valve assembly of Woo (see the modification of Figure 18 below).  Having the projection/recess connection would help to ensure that the valve body & spring coupling portion do not axially displace from each other during operation and over the life of the linear compressor.  PLEASE NOTE, that while in Trulear the fixing projection is extending from the valve body and received within the spring coupling portion, one of ordinary skill in the art would understand that the fixing projection could instead be extending from the spring coupling portion and received within the valve body.  As long as the radial projection from one component is being received within a corresponding radial groove in the other component, which component has the projection & which component has the groove is not significant and the projection/groove connection will still provide the same function (of preventing axial displacement between the two components). 

    PNG
    media_image7.png
    605
    1264
    media_image7.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to further modify the valve body of Woo (as modified by Kwon) to have the hollow portion of the valve body formed with a fixing protrusion at an inner circumferential surface of the hollow portion that is received within a corresponding fixing groove/hole that is formed in the spring coupling portion and faces the second surface, as taught by Trulear.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Woo & Kwon as applied to Claim 25 above, and further in view of Owens.
Regarding Claim 26, Woo & Kwon teaches the invention as disclosed in Claim 25, wherein Woo further discloses:  wherein the discharge valve (600) comprises a composite unit having a plurality of composite sheets that are stacked in multiple layers, each of the plurality of composite sheets including the reinforced fibers that are interwoven (see Paragraph 129; This describes how the valve body (610) is made of reinforcing fiber woven material) in a lattice shape, 
wherein the plurality of composite sheets include a first composite sheet and a second composite sheet that is stacked on the first composite sheet (see Paragraph 129; This describes how several sheets are stacked together).  
Woo & Kwon are silent regarding: the reinforced fibers are interwoven in a lattice shape, and
wherein the reinforced fibers of the first composite sheet has a same pattern as the reinforced fibers of the second composite sheet
HOWEVER, Owens describes how it was known to have valves constructed using layers of reinforced fibers (114 & 116) & a resin matrix (118), wherein the reinforced fibers are interwoven with each other in a lattice shape (see Figures 1-2 & Column 2 - Lines 25-45; These figures show how the fibers are interwoven into a lattice-shaped layer).  So the proposed modification is to modify all of the reinforced fiber woven sheets of Woo such that they were woven into a lattice shape (as taught by Owens).  This would also result in the first & second composite sheets as having the same pattern.
Having the fibers interwoven with each other in each layer would provide the benefit of creating a valve with improved mechanical properties by having approximately equal mechanical properties in both directions of the weave (see Column 2 - Lines 38-45). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the reinforced fiber layers of Woo (as modified by Kwon) to have the reinforced fibers interwoven with each other into a lattice shape, as taught by Owens, to ensure approximately equal mechanical properties in both directions of the interwoven fibers.  

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woo & Kwon as applied to Claim 18 above, and further in view of Lilie.
Regarding Claim 27, Woo & Kwon teaches the invention as disclosed above in Claim 18, wherein Woo further discloses: wherein the discharge valve (600) includes reinforced fibers (see Paragraphs 21; 251a) being oriented parallel to the end surface of the cylinder (Figure 8; This figure shows how the reinforced fibers are formed as a plurality of sheets stacked to form the valve body.  This would result in at least some reinforced fibers as being disposed parallel to the end surface of the cylinder).
Woo & Kwon both fail to teach:  wherein the reinforced fibers are disposed in one direction on a plane.  
However, Lilie is also directed to a valve assembly with reinforcement fibers (20-22) disposed within a resin material (see Column 5 - Lines 33-36), wherein it is preferred that the fibers forming the various groups be laid down in the resin matrix parallel to the plane of the blade (see Column 5 – Lines 48-50) and having the different layers of fiber filaments disposed in different directions from each other (see Figure 3 & Column 5 - Lines 39-51).
Lilie had found that with the arrangement of fibers listed above, (having the fibers in each composite sheet disposed such that the fibers in each sheet extended parallel to the plane of the blade AND having each fiber group extend in a different direction from the other layers) would provide the benefit of increasing the strength & stiffness of the valve, allowing the thickness of the valve to be reduced (see Column 5 - Lines 52-57 of Lilie).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the valve assembly of Woo & Kwon to have the reinforcement fibers disposed in the composite sheets in one direction on a plane, as taught by Lilie, would provide the benefit of increasing the strength & stiffness of the valve while also allowing the thickness of the valve to be reduced.  
Regarding Claim 28, Woo, Kwon & Lilie teaches the invention as disclosed above in Claim 27, wherein Woo (as modified by Lilie in view of Claim 23) further discloses:  wherein the discharge valve (Woo: 600) comprises a composite unit having a plurality of composite sheets that are stacked in multiple layers, each of the plurality of composite sheets including reinforced fibers (Woo: see Paragraph 129) that are disposed in one direction in each of the multiple layers (Lilie: see Column 5 – Lines 48-50), 
wherein the plurality of composite sheets include a first composite sheet and a second composite sheet that is stacked on the first composite sheet (Woo: see Paragraph 129), and 
wherein the reinforced fibers of the first composite sheet are disposed in a different direction from the reinforced fibers of the second composite sheet (Lilie: see Figure 3 & Column 5 – Lines 39-51).  

Response to Arguments
The applicant’s arguments entered on February 28, 2022 have been fully considered.
The examiner agrees that the proposed amendments would address the 35 USC 112 rejections that were set forth in the previous office action.
With respect to the amendment to Claim 8, the applicant has argued that none of the cited prior art (either alone or in combination) suggests/teaches the amendments. This is because while Woo does describe how the reinforcing fibers are used in the manufacturing process for a valve body, Woo is still silent regarding how the fibers are disposed in the valve body.
The examiner respectfully disagrees.  As noted in the previous rejection (and in the rejection above) Woo describes how their reinforcement fibers are woven together to form individual sheets that are stacked on top of each other to form the valve body (see Paragraph 129).  The examiner holds that this would result in the valve as having reinforcement fibers that are “oriented parallel to the end surface of the cylinder” in the same exact way that the layers of woven reinforced fibers of the applicant’s invention (as shown in Figure 4) are “oriented parallel to the end surface of the cylinder”.
The applicant made comments regarding how Spiegl would not read on the amendments, but the argument is rendered moot because the examiner holds that the base reference Woo does teach the amendments (so Spiegl is not needed to read on those specific limitations).
With respect to Claim 18, the applicant has argued that none of the cited prior art (either alone or in combination) would suggest/teach the claimed amendments. 
The examiner agrees.  HOWEVER, the amendment has also modified the scope of the claimed invention, thereby necessitating a new grounds for rejection.
With respect to Claim 29, the applicant has argued that none of the cited prior art (either alone or in combination) would suggest/teach the claimed amendments (because Claim 29 recites the same limitation in Claim 8 regarding how the reinforced fibers are oriented parallel to the end surface of the cylinder).  However, this argument is not found to be persuasive for the same reason as those used with respect to Claim 8. 
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746         

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746